This suit was filed by plaintiff to recover from the defendant, Houston Belt  Terminal Railway Company, the sum of $100 as the value of a horse alleged to have been owned by him and injured by defendant's negligence, and for the further sum of $49 as veterinary services, for which he alleged himself to be liable by reason of the injury to such horse. The suit was begun in the justice court, precinct No. 1, Harris county. The judgment was in favor of plaintiff against the defendant for $149.
In the county court at law the case was submitted on a general charge, which resulted in judgment for plaintiff for $129. The allegation was that plaintiff was the owner of the horse in question, and while he was driving across the tracks of defendant, in the city of Houston, the horse stepped on a spike extending several inches above the tie, and fell and broke its leg; that defendant's claim agent instructed him to send the horse to a veterinary, which he did. The ground of negligence alleged was that defendant did not keep its crossing in repair. Plaintiff further alleged that he was liable for $49 as doctor's bill and care of said animal on account of said injury; the horse having been sent to the veterinary at the request of defendant's agent.
The first assignment of error is that the court erred in instructing the jury on the measure of damages, as follows:
"You are instructed that the measure of damages in this case will be the value of the horse just prior to such accident and the value of the horse subsequent to the accident, after a reasonable time had elapsed within which his injury, if any, might have developed, showing the damages sustained."
This measure of damages is not correct and, without further comment, the case must be reversed and remanded.